          Case 1:21-cr-00329-AT Document 28 Filed 09/09/21 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: ____________________
                                                                  DATE FILED: 9/9/2021

              -against-
                                                                             21 Cr. 329 (AT)
EDWARD NAVEDO,
                                                                                ORDER
                               Defendant.
ANALISA TORRES, District Judge:

       The Court will hold a bail reconsideration hearing in this action on September 23, 2021,
at 11:00 a.m.

       Co-counsel, members of the press, and the public may access the audio feed of the
hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and entering
access code 5598827.

       SO ORDERED.

Dated: September 9, 2021
       New York, New York
